DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9 of the Remarks, filed 7 April 2022, with respect to claim 1 (as amended) have been fully considered and are persuasive. The rejection of claim 1 under 35 USC 103 set forth in the previous office action dated 24 January 2022 has been withdrawn.
In addition, Applicant’s amendments to the claims have overcome each of the claim objections and some of the rejections under 35 USC 112(b) set forth in the previous office action. Those objections and rejections have been withdrawn. However, some of the 112(b) rejections, specifically regarding claims 7 and 8, were not addressed by Applicant’s response, and are maintained. Furthermore, Applicant’s amendments have necessitated new grounds of rejection under 112(b), which are set forth below.
 
Claim Objections
Claim 1 is objected to because of the following informality:  
In claim 1, lines 20-21, “an downstream” should be changed to --a downstream--
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a plurality of exhaust holes partitioned by beams between a bottom outer peripheral wall and a bottom inner peripheral wall and for exhausting compressed air to an outside of the case body are drilled at a bottom portion of the second flowing path” in lines 11-13. It is unclear what the beams, the bottom outer peripheral wall, and the bottom inner peripheral wall are members of (for example, they could be members of the first case or of the second case). For examination purposes, the beams, the bottom outer peripheral wall, and the bottom inner peripheral wall are understood to be members of the second case. Furthermore, it is unclear which of the recited structures is meant to accomplish the function of “for exhausting compressed air to an outside of the case body”; for examination purposes, the claim is interpreted as requiring the plurality of exhaust holes to exhaust compressed air to an outside of the case body.
	Claim 1 recites “the diffuser provided at a position facing respective exhaust holes” in line 18. The use of the term “respective” implies a one-to-one relationship between the diffuser and the exhaust holes (i.e., each exhaust hole associated with a diffuser) which cannot be the case as claimed, since there is only one diffuser. The Office recommends either changing “the diffuser” to --the diffuser plates-- in this instance, or removing the term “respective.”
	Claim 1 recites “an downstream end line in the exhaust direction is provided” in lines 20-21. It is unclear what the downstream end line is a member of (see, for contrast, the previously claimed “upstream end line…of each of the diffuser plates” in lines 18-19). For examination purposes, the downstream end line is interpreted as a downstream end line of each of the diffuser plates.
	Claim 1 recites “an downstream end line…is provided so as to be parallel to the upstream end line” in lines 20-22. It is unclear which specific upstream end line is being referred to, since a plurality of upstream end lines are claimed (lines 18-19 recite “an upstream end line…of each of the diffuser plates,” i.e. one upstream end line for each diffuser plate). For examination purposes, the claim is interpreted as requiring: 
each diffuser plate comprising: 
an upstream end line in an exhaust direction provided so as to cross the center of a rotation axis of the centrifugal fan in plan view in the axial direction, and 
a downstream end line in the exhaust direction parallel to the upstream end line provided so as not to cross the center of the rotation axis of the centrifugal fan.
Claims 2 and 3 each recite “a plurality of diffuser plates” (line 2 of each claim). However, claim 1 has already introduced a plurality of diffuser plates (“diffuser plates”, claim 1 line 16). It is unclear if the plurality of diffuser plates in claims 2 and 3 are meant to refer to the diffuser plates of claim 1, or if claims 2 and 3 introduce a new set of diffuser plates. For examination purposes, claims 2 and 3 are interpreted as referring to the diffuser plates of claim 1 (i.e., as if claims 2 and 3 recited “the diffuser plates”).
Claim 7 recites the limitation “the main plate” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the impeller” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the vicinity of the outer side” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. It is noted that “the vicinity” is understood to mean “the area or region near or about a place” (see the first definition at https://www.dictionary.com/browse/vicinity), and thus “the vicinity” is understood to refer to a specific area, which would require proper antecedent basis in the claims.
Claim 8 recites the limitation “the blades adjacent to each other of the impeller” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. The Office recommends changing this limitation to --adjacent blades of the plurality of curved blades of the impeller-- (assuming the insufficient antecedent basis of “the impeller” detailed above is corrected).
Claims 4-6 are rejected by virtue of their dependency.



Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Hwang et al. (US 9,752,816) and Jang et al. (US 2020/0088421 A1), as applied in the previous office action dated 24 January 2022. 
Regarding claim 1, the prior art of record, alone or in combination, fails to disclose, teach, or suggest diffuser plates configured such that each diffuser plate has: an upstream end line in an exhaust direction provided so as to cross the center of a rotation axis of the centrifugal fan in plan view in the axial direction, and a downstream end line in the exhaust direction parallel to the upstream end line provided so as not to cross the center of the rotation axis of the centrifugal fan. Furthermore, Applicant establishes criticality for the claimed shape of the diffuser plates that is beyond mere design choice (see for example Specification, page 12 line 26-page 13 line 22), and there is no teaching or rationale provided by the prior art of record for one of ordinary skill in the art to modify the diffuser plates disclosed by Jang to be shaped as claimed absent improper hindsight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745